The Court

declined, on their part, to interfere with any advice on the subject, and ordered the following entry to * be made of record, viz.: “ And now the Court decline to give any opinion, whether the said order of the House of Representatives contains sufficient power and authority for the said attorney-general and solicitor-general to prosecute this information, previous to the issuing of process thereon ; because the said Jonathan Smith hath a right to be heard before any such opinion be given.” (a)

 [What necessity was there for any authority from the legislature P In the Commonwealth vs. Fowler, (10 Mass. Rep. 290,) it was held that an information in such case might be filed by the attorney-general ex officio, and that the order of the House of Representatives had no operation to extend, or limit his official duties. And see The People vs. The Utica Ins. Co., 15 Johns. Rep. 358. — Ed.]